Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 1 of 41   PageID #:
                                     359
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 2 of 41   PageID #:
                                     360
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 3 of 41   PageID #:
                                     361
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 4 of 41   PageID #:
                                     362
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 5 of 41   PageID #:
                                     363
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 6 of 41   PageID #:
                                     364
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 7 of 41   PageID #:
                                     365
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 8 of 41   PageID #:
                                     366
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 9 of 41   PageID #:
                                     367
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 10 of 41   PageID #:
                                     368
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 11 of 41   PageID #:
                                     369
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 12 of 41   PageID #:
                                     370
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 13 of 41   PageID #:
                                     371
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 14 of 41   PageID #:
                                     372
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 15 of 41   PageID #:
                                     373
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 16 of 41   PageID #:
                                     374
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 17 of 41   PageID #:
                                     375
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 18 of 41   PageID #:
                                     376
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 19 of 41   PageID #:
                                     377
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 20 of 41   PageID #:
                                     378
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 21 of 41   PageID #:
                                     379
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 22 of 41   PageID #:
                                     380
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 23 of 41   PageID #:
                                     381
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 24 of 41   PageID #:
                                     382
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 25 of 41   PageID #:
                                     383
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 26 of 41   PageID #:
                                     384
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 27 of 41   PageID #:
                                     385
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 28 of 41   PageID #:
                                     386
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 29 of 41   PageID #:
                                     387
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 30 of 41   PageID #:
                                     388
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 31 of 41   PageID #:
                                     389
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 32 of 41   PageID #:
                                     390
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 33 of 41   PageID #:
                                     391
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 34 of 41   PageID #:
                                     392
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 35 of 41   PageID #:
                                     393
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 36 of 41   PageID #:
                                     394
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 37 of 41   PageID #:
                                     395
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 38 of 41   PageID #:
                                     396
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 39 of 41   PageID #:
                                     397
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 40 of 41   PageID #:
                                     398
Case 1:18-cv-00475-JMS-KJM Document 12-2 Filed 02/21/19 Page 41 of 41   PageID #:
                                     399
